DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A ‘Request for Continued Examination’, on 01 June 2021, under 37 C.F.R. 1.114, including the fee set forth in 37 C.F.R. 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. 1.114, and the fee set forth in 37 C.F.R. 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. 1.114.

Amendment and Response to Final Office Action and Request for Continued Examination under 37 C.F.R. 1.114
	The ‘Amendment and Response to Final Office Action and Request for Continued Examination under 37 C.F.R. 1.114’, filed 01 June 2021, has been ENTERED and the presented allegations/arguments have been fully considered.

Status of Claims
	Claim 12 is canceled.
Claim 1 is amended.

Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed 01 June 2021, has been fully considered.

Terminal Disclaimer
The ‘Terminal Disclaimer’, filed 22 June 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,196,708 has been reviewed and is accepted.  The ‘Terminal Disclaimer’ has been recorded.

Rejoinder of All Previously Withdrawn Claims
Claims 1-11 and 13-17 are directed to an allowable product.  Pursuant to the procedures set forth in M.P.E.P. § 821.04(B), claims 19-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 C.F.R. 1.104.
Because all claims previously withdrawn from consideration under 37 C.F.R. 1.142 have been rejoined, the ‘Election/Restriction’, mailed 02 March 2020, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also M.P.E.P. § 804.01.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this ‘Examiner’s Amendment’ was given in an interview with Mingke Xing (858.720.5770) on 07 September 2021.
	Please amend the claims as follows.
Claim 18. (Currently Amended) A method for extracting rare earth elements (REE) from a material comprising the steps of:
[[a.]](a) providing the genetically engineered microbe of claim 1;
[[b.]](b) contacting the genetically engineered microbe[[s]] with a REE containing material, whereupon the REE binding ligand specifically binds at least a portion of the REE to form a microbe-REE complex;
[[c.]](c) separating the microbe-REE complex from at least a portion of the material; and
[[d.]](d) separating the REE from the genetically engineered microbe[[s]] to produce regenerated genetically engineered microbes

Claim 20. (Canceled).
Claim 21. (New) The method of claim 18, further comprising reusing the regenerated genetically engineered microbes of step (d) to carry out steps (a)-(c).

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
In response to the ‘Double Patenting, U.S. Patent No. 10,196,708’ found in the ‘Final Office Action’, mailed 23 December 2020, a ‘Terminal Disclaimer’ disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,196,708 has been reviewed and is accepted.  In view of the ‘Terminal Disclaimer’, filed 22 June 2021, this rejection is withdrawn.
The most relevantly identified references are Lee et al. (Microbial cell-surface display. Trends in Biotechnology.  January 2003, Vol. 1, No. 1; ‘PTO-892’, mailed 20 May 2020; “LEE”), Martin et al. (Double-Lanthanide-Binding Tags: Design, Photophysical Properties, and NMR Applications. JACS. 2007, Vol. 129, pages 7106-7113; ‘PTO-892’, mailed 20 May 2020; “MARTIN”), Moriwaki et al. (Interactions of microorganisms with rare earth ions and their utilization for separation and environmental technology.  Appl Microbiol Biotechnol. 2013, Vol. 97, pages 1-8; see ‘PTO-892’, mailed on 20 May 2020; PTO-892’, mailed 20 May 2020; “RYAN”).  LEE describes known cell-surface display systems for microbial hosts and their applications (e.g., bioadsorption of harmful chemicals and heavy metals).  MARTIN describes double lanthanide binding tags, the greater efficiency found with them, and the expression in cells.  MORIWAKI teaches that REEs can be sequestered through adsorption by microorganisms either on the surface of the microorganism or through an extracellular biopolymer.  RYAN teaches a method of filtering water through a bead capture system.  However, as persuasive argued in the ‘Amendment and Response to Final Office Action and Request for Continued Examination under 37 C.F.R. 1.114’ (p6-8), filed 01 June 2021, independent claim 1 is amended to recite further recite that the more than 6 copies of double lanthanide binding tags (dLBTs) are “connected by a flexible and hydrophilic linker”.  Neither LEE, MARTIN, MORIWAKI, nor RYAN, alone or in combination, teaches or suggests that the “more than 6 copies” of dLBTs are “connected by a flexible and hydrophilic linker”.  In view of the amendment to independent claim 1, the allegation/argument is found persuasive.
In view of the amendments to the claims along with the presented allegations/arguments in the ‘Amendment and Response to Final Office Action and Request for Continued Examination under 37 C.F.R. 1.114’, filed 01 Terminal Disclaimer’, filed 22 June 2021, the rejections found in the ‘Final Office Action’, mailed 23 December 2020, have been overcome.  No other grounds for rejection are present.
No pending United States applications have been identified with claims directed to the same invention as claimed herein. 
Therefore, claims 1-11, 13-19, and 21 are deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636